DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 19, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsue et al. (JP 2014215045 A). This Office action provides a machine translation of Utsue.
Utsue teaches:
1. 	An apparatus (1) comprising (See figs. 1, 2e, reproduced below):
a casing (2) defining a fluid flow channel (2), the casing (2) comprising one or more diaphragms (20, 21) each defining a portion of the fluid flow channel (2),
a strain gauge (G1, G3) disposed on one of the one or more diaphragms (20), the strain gauge (G1, G3) having a characteristic responsive to a pressure of fluid in the fluid flow channel (2),
a temperature-sensitive circuit element (G2, G4) disposed on one of the one or more diaphragms (21), the temperature-sensitive circuit element (G2, G4) having a characteristic responsive to a temperature of the fluid in the fluid flow channel (2), and
temperature compensation circuitry (= temperature compensation circuit) electrically coupled to the strain gauge (G1, G3) and to the temperature-sensitive circuit element (G2, G4; for performing temperature compensation so as to correct a pressure measurement by the strain gauge G1, G3.  See translation page 4: “…it is possible to use a semiconductor strain gauge with integrated temperature compensation circuit for the pressure strain gauges G1, G3 for pressure measurement”).

    PNG
    media_image1.png
    504
    467
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    204
    331
    media_image2.png
    Greyscale


2. 	The apparatus of claim 1, wherein the temperature compensation circuitry is configured to modify an output of the strain gauge (G1, G3) based on the characteristic of the temperature-sensitive circuit element to compensate for temperature variation (as discussed above on claim 1.  See translation page 4).

3. 	The apparatus of claim 1, wherein the one or more diaphragms (20) are configured to deform in response to the pressure of the fluid (due to a thin thickness t1 of the diaphragms 20, as best seen in fig. 1).

4. 	The apparatus of claim 1, wherein an output of the strain gauge (G1, G3) is indicative of a pressure of the fluid (as discussed above in claim 1.  See translation page 4).

5. 	The apparatus of claim 1, wherein the strain gauge (G1, G3) and the temperature-sensitive circuit element (G2, G4) are both disposed on the same particular diaphragm (20, 21).

6. 	The apparatus of claim 5, in which:
the strain gauge (G1, G3) is disposed on a first portion (20) of the particular diaphragm (20, 21),
the temperature-sensitive circuit element (G2, G4) is disposed on a second portion (21) of the particular diaphragm (20, 21), and
a thickness of the second portion (21) is greater than a thickness (t1) of the first portion (20; as seen in fig. 1).

8. 	The apparatus of claim 5, wherein the first portion (20) and the second portion (21) are configured to deform in response to the pressure of the fluid, and wherein, at a given fluid pressure, a degree of deformation of the first portion (20) is greater than a degree of deformation of the second portion (21; due to a thickness difference between the two portions, as best seen in fig. 1).

19. 	The apparatus of claim 1, wherein the strain gauge (G1, G3) comprises one or more resistors of a set of multiple resistors forming a Wheatstone bridge (See translation page 4).

24. 	The apparatus of claim 1, wherein at least one of the one or more diaphragms (20) has a thickness (t1) of less than 0.008 inches (i.e., less than 0.2032 mm.  See translation page 4: “t1: 0.15 mm”).

26 (essentially equivalent to claim 1).  A method comprising: 
flowing a fluid through a fluid flow channel (2), one or more diaphragms (20, 21) each defining a portion of the fluid flow channel (2), 
wherein a characteristic of a strain gauge (G1, G3) disposed on one of the one or more diaphragms (20) is responsive to a pressure of the fluid in the fluid flow channel (2), and 
wherein a characteristic of a temperature-sensitive circuit element (G2, G4) disposed on one of the one or more diaphragms (21) is responsive to a temperature, and 
modifying an output of the strain gauge (G1, G3) based on the characteristic of the temperature-sensitive circuit element (G2, G4) to compensate for temperature variation (so as to correct a pressure measurement by the strain gauge G1, G3.  See translation page 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Utsue in view of Hirota et al. (JP 2002310826 A).  This office action provides a machine translation of Hirota.
10. 	Utsue teaches the apparatus of claim 1, but is silent about:  wherein the temperature-sensitive circuit element comprises a resistor.
Hirota teaches an apparatus (being a pressure sensor), wherein a temperature-sensitive circuit element comprises a resistor (R5-R9; as shown at least in fig. 6, reproduced below), in order to perform compensation for temperature-induced pressure span error in an output of the strain gauge, temperature-induced zero balance pressure error in an output of the strain gauge, and/or temperature drift (Translation page 4: “The adjustment resistor R5 is a span adjustment resistor…, the adjustment resistors R6 and R7 are [zero] offset adjustment resistors, and the adjustment resistors R8 and R9 are adjustment resistors for temperature drift compensation”).


    PNG
    media_image3.png
    423
    722
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Hirota teaching to Utsue apparatus by having the temperature-sensitive circuit element comprises a resistor, in order to perform compensation for temperature-induced pressure span error in an output of the strain gauge (G1, G3), temperature-induced zero balance pressure error in an output of the strain gauge (G1, G3), and/or temperature drift.
	
11. 	Utsue as modified teaches the apparatus of claim 10, wherein the resistor has a resistance value sufficient to compensate for temperature-induced pressure span error in an output of the strain gauge (as discussed above in claim 10;  Hirota translation page 4).

12. 	Utsue as modified teaches the apparatus of claim 10, wherein the resistor has a resistance value sufficient to compensate for temperature-induced zero balance pressure error in an output of the strain gauge (as discussed above in claim 10; Hirota Translation page 4).
.
13. 	Utsue as modified teaches the apparatus of claim 1, wherein the temperature-sensitive circuit element comprises a diode (Z1.  See Hirota fig. 6).

15. 	Utsue as modified teaches the apparatus of claim 1, wherein the temperature compensation circuitry comprises an adjustable circuit element to calibrate the temperature compensation circuitry (Hirota translation page 4: “In any case, the pressure detection characteristics including the output characteristics of the amplifier circuit are adjusted by trimming with the amplifier circuit connected.  The electrode pad 225 is used for trimming while measuring the resistance value of the adjustment resistor R5 when adjusting the span of the target output voltage.  The electrode pads 226 and 227 are used for trimming while measuring the resistance values of the adjustment resistors R8 and R9 when compensating for the temperature drift of the offset voltage”).

20. 	Utsue as modified teaches the apparatus of claim 19, wherein the Wheatstone bridge is configured in a full-bridge arrangement (as seen at least in Hirota fig. 6).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Utsue in view of Hirota as applied to claim 15 above, and further in view of Falletta et al. (EP 1602907 A1).
16. 	Utsue as modified teaches the apparatus of claim 15, but is silent about:  wherein the adjustable circuit element comprises a potentiometer.
However, it appears that such feature is conventional.  Falletta, for example, discloses a conventional apparatus (being a conventional pressure sensor), wherein an adjustable circuit element comprises a potentiometer, for manually adjusting/calibrating the apparatus (Par. 0013).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply such conventional feature, as disclosed by Falletta, to Utsue apparatus as modified by having the adjustable circuit element comprise a potentiometer, for manually adjusting/calibrating the apparatus.
17. 	Utsue as modified teaches the apparatus of claim 15, but is silent about:  wherein the adjustable circuit element is automatically adjustable.
However, it appears that such feature is conventional.  Falletta, for example, discloses a conventional apparatus (being a conventional pressure sensor), wherein an adjustable circuit element is automatically adjustable, for automatically adjusting/calibrating the apparatus (Pars. 0017-0018).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply such conventional feature, as disclosed by Falletta, to Utsue apparatus as modified by having the adjustable circuit element automatically adjustable, for automatically adjusting/calibrating the apparatus.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Utsue in view of Falletta.
Utsue teaches the apparatus of claim 1, but is silent about:  wherein the temperature compensation circuitry comprises a microcontroller configured to calibrate the temperature compensation circuitry.
Falletta teaches an apparatus (being a pressure sensor S), wherein a temperature compensation circuitry comprises a microcontroller (1, comprising a microprocessor MC) configured to calibrate a temperature compensation circuitry, so that the apparatus (S) is automatically calibrated/regulated without any manual calibration intervention by external operators for compensating the apparatus thermal drift (Fig. 1, reproduced below; Pars. 0028-0039).

    PNG
    media_image4.png
    605
    850
    media_image4.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Falletta teaching to Utsue apparatus by having the temperature compensation circuitry comprise a microcontroller configured to calibrate the temperature compensation circuitry, so that the apparatus would be automatically calibrated/regulated without any manual calibration intervention by external operators for compensating the apparatus thermal drift.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Utsue.
Utsue teaches the apparatus of claim 1, but is silent about:  wherein the casing (2) has a diameter of less than 0.06 inches.
However, it has been held that changing size or shape of a known structure is obvious variation, thus uninventive and unpatentable.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955).  In the present case, it appears that Utsue teaching is applicable to a casing (2) having any diameter, including but not limited to less than 0.06 inches.  Note that, similar to the present invention, Utsue apparatus may be used in pharmaceutical, biotechnology, etc. (Utsue translation page 2), where a casing (2) having a diameter of less than 0.06 inches appears to be common.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to the casing (2) has a diameter of less than 0.06 inches, for use in pharmaceutical, biotechnology, etc.

Allowable Subject Matter
Claims 7, 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 7, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “wherein the strain gauge is disposed on a flat surface of the first portion of the particular diaphragm, and the temperature-sensitive circuit element is disposed on a flat surface of the second portion of the particular diaphragm.”

With respect to claim 9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “wherein the strain gauge is mounted on a backing, the backing providing a thermal time constant for heat transfer between the fluid and the strain gauge that is substantially equal to a thermal time constant for heat transfer between the fluid and the temperature-sensitive circuit element.”

With respect to claim 21, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein a groove is defined in the casing.”

Claim 36 is allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 36, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “thinning a portion of the casing to form a diaphragm, and disposing a strain gauge and a temperature-sensitive circuit element on the diaphragm…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           July 6, 2022